Manulife Financial Corporation – First Quarter 2013 1 MESSAGE TO SHAREHOLDERS We have made a solid start to 2013.Our first quarter results reflect our continued progress on our growth strategies.We achieved strong core earnings, strong net income, decreased equity risk, and a very solid capital ratio.We generated record wealth sales, with contributions from all of our major units around the world - producing all-time-record funds under management. We reported net income attributed to shareholders of $540 million for the first quarter ended March 31, 2013.Fully diluted earnings per common share (“EPS”) were $0.28 and return on common shareholders’ equity (“ROE”) was 9.1 per cent for the quarter. As you know, we are now targeting $4 billion in core earnings in 2016 and we made progress toward this objective.In the first quarter of 2013, Manulife generated core earnings of $619 million.We substantially improved our core earnings relative to both last quarter and last year.Fully diluted core earnings per common share (“Core EPS”) were $0.32 and core return on common shareholders’ equity (“Core ROE”) was 10.6 per cent. Our four growth strategies continued to produce results. · Developing our Asian opportunity to the fullest – The continued success of recently launched funds, particularly in Japan and China, contributed to record wealth sales in Asia, which were more than double the same period in the prior year. The Mandatory Provident Fund business in Hong Kong continued its strong momentum, reporting a substantial share of new cash flows and as expected, our insurance sales have slowed due to tax and product changes as well as pricing actions taken in 2012 in light of dramatically lower interest rates. · Growing our wealth and asset management businesses in Asia, Canada, and the U.S. – Recorded positive net flows, record mutual fund sales in Asia, Canada and the U.S., strong group pension sales growth in both the U.S. and Hong Kong and ended the quarter with another record funds under management. · Continuing to build our balanced Canadian franchise – Strong mutual fund sales were more than double prior year levels, outpacing industry growth and resulted in record mutual fund assets under management.Manulife Bank achieved solid growth in net lending assets and our Group businesses maintained their leading positions.We reported a decline in insurance sales due to variability in the Group Benefit business and pricing actions reflective of the lower interest rate environment, that have not been instituted by our competitors. · Continuing to grow higher ROE, lower risk U.S. businesses – Strong mutual fund sales and net flows were driven by solid distribution partnerships and a robust product lineup.Also achieved solid 401(k) sales and increased John Hancock Life sales, where newly launched products contributed to the sales success. Other U.S. insurers are now taking product actions similar to those we have already taken, which may result in an improvement in our overall market position. We continued to generate solid investment gains reflecting our high quality portfolio and disciplined approach to extending credit and other investment activities.Our capital position was further strengthened by six points in the first quarter to 217 per cent.In addition, the strong equity markets and hedging activities substantially reduced our equity exposure. We are confident that our growth strategies will continue to yield results for our shareholders and position us to achieve our goal of delivering $4 billion dollars of sustainable core earnings in 2016. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – First Quarter 2013 2 SALES AND BUSINESS GROWTH Asia Division We continue to focus on executing our strategy of building our multi-channel distribution organization across the region.As expected, our insurance sales have slowed due to Japan tax changes in 2012 and pricing actions taken in light of lower interest rates. We are very pleased with the growth in our wealth management businesses, with sales in the first quarter exceeding the record sales we set in the fourth quarter of 2012. We also continued our strong momentum in the Mandatory Provident Fund business in Hong Kong and we now have the leading market share in net cash flow in that business. Asia Division first quarter 2013 insurance sales of US$232 million were 31 per cent lower than in the same quarter of 2012.Two non-recurring events drove up sales in the first quarter of 2012: we announced future product actions in Taiwan and the tax authorities in Japan announced tax changes effective in the second quarter. Excluding these non-recurring events, overall insurance sales were two per cent higher than the first quarter of 2012. · Japan insurance sales were US$98 million for the first quarter of 2013, down 41 per cent compared with the same quarter in 2012 due to the higher sales in anticipation of tax changes in April last year.Excluding the sales in the first quarter of 2012 that were driven by the announced tax changes, first quarter 2013 sales were four per cent higher than the same quarter in 2012.Sales slowed from the fourth quarter 2012 due to pricing actions stemming from lower interest rates. · Hong Kong insurance sales were US$50 million for the first quarter of 2013, down 11 per cent compared with the first quarter of 2012.The lower sales reflected the impact of price increases related to lower interest rates. · Indonesia insurance sales were US$23 million for the first quarter 2013, up eight per cent compared with the first quarter of 2012, driven by strong sales through bank distribution channels. · Asia Other insurance sales (excludes Hong Kong, Japan and Indonesia) were US$61 million for the first quarter 2013, down 36 per cent compared with the first quarter 2012.After excluding the first quarter 2012 sales in Taiwan related to the announced product changes, sales were up nine per cent over the first quarter of 2012, driven by strong universal life sales in Singapore. First quarter 2013 record wealth sales of US$2.5 billion were more than double last year. · Japan wealth sales of US$721 million were 75 per cent higher than in the same quarter of 2012 driven by the continued success of the Strategic Income Fund. · Hong Kong wealth sales of US$366 million were more than double the same period a year ago, the result of continued strong sales momentum following the launch of the Mandatory Provident Fund’s new Employee Choice Arrangement in November 2012 coupled with higher mutual fund sales. · Indonesia wealth sales of US$298 million were 41 per cent higher than the first quarter of 2012 driven by strong unit linked sales through our bank partners and mutual fund sales. · Asia Other reported record quarterly wealth sales of US$1,072 million, four times the same period a year ago with strong performance across all territories. Of particular note were record mutual fund sales in China fueled by a new bond fund launch, strong mutual fund sales in Taiwan as well as record unit linked sales in the Philippines. Asia Division continues to execute on our longer term growth strategy by expanding agency and bank channel distribution capacity. · Contracted agents stood at approximately 52,500 as at March 31, 2013, a six per cent increase from March 31, 2012, with double digit growth in Indonesia and the Philippines. Following the year-end review of low producing agents, the number of contracted agents declined by two per cent from the December 31, 2012 level. · Bank channel sales on an annualized insurance and wealth premium equivalent basis were US$134 million in the first quarter of 2013, an increase of 12 per cent compared with the first quarter 2012 and a decline of 10 per cent compared with fourth quarter of 2012.Compared with the first quarter of 2012, higher bank channel sales in Indonesia and Japan were partly offset by lower bank channel sales in Taiwan for the reasons outlined in insurance sales above.Compared with the fourth quarter of 2012, lower bank channel sales were due to lower sales in Taiwan, where prior year fourth quarter sales benefited from a new fund launch, lower sales in Indonesia following a record fourth quarter and the non-recurrence of increasing term product sales in Japan prior to product repricing. Canadian Division We are pleased with the growth across our Canadian franchise.Strong momentum continued in our Manulife Mutual Funds franchise with record sales and record assets under management, outpacing industry growth1. Manulife Bank’s net lending assets increased during the quarter, despite an overall slowdown in the residential mortgage market and an aggressive competitive environment. Having led the market in sales in 20122, our Group businesses continued to produce solid results in key markets in the first quarter. In addition, we continued to drive our desired shift in product mix, reducing the proportion of insurance and variable annuity sales with guaranteed features. Individual wealth management sales of $2.4 billion for the first quarter of 2013 increased eight per cent compared with the first quarter of 2012, driven by record mutual fund sales, partially offset by lower new loan volumes and variable annuity deposits. 1 Based on Investor Economics Aggregates plus IFIC unsuppressed quarterly results including IFIC’s estimates of CI Investments and Invesco Trimark determined by publicly available information, as at March 31, 2013. 2 Based on LIMRA industry sales reports for the year ended December 31, 2012. Manulife Financial Corporation – First Quarter 2013 3 · Record Manulife Mutual Fund (“MMF”) gross retail sales were $1.1 billion in the first quarter of 2013, more than twice first quarter 2012 volumes.Net MMF sales outpaced industry growth3, reflecting our continued strong fund performance, increased penetration of third party recommended lists, and the increased breadth of fund offerings including our recently launched Manulife Private Investment Pools.Assets under management increased to a record $22.8 billion at March 31, 2013, up 20 per cent from March 31, 2012, compared to industry growth of 11 per cent according to IFIC3. · Manulife Bank’s assets grew to $22 billion, an increase of five per cent over the first quarter of 2012.While new loan volumes declined 30 per cent compared with first quarter 2012, reflecting the industry-wide slowdown in the residential mortgage market and a highly competitive environment, $739 million of new loans in the first quarter of 2013 and strong client retention contributed to the Bank’s record level of assets. · Variable annuity sales were $433 million, a decline of 30 per cent compared with the first quarter of 2012, reflecting the impact of product changes over the last few years.Sales of fixed products in the first quarter of 2013 were $96 million, an increase of 12 per cent over the first quarter of last year. Individual Insurance sales in the first quarter of 2013 continued to align with our strategy to reduce the proportion of sales of products with higher risk guaranteed long-duration features. Sales of recurring premium products were $56 million.These results were 10 per cent lower compared with the first quarter of 2012 as anticipated, due to the impact of pricing and product changes in response to the low interest rate environment, and fewer large cases. Our Group businesses led the market in sales in 20124 and continued to achieve solid performance in the first quarter of 2013. Continued successful cross-selling efforts contributed a significant portion of sales in both Group businesses. · Group Retirement Solutions (“GRS”) reported an increase of 20 per cent in defined contribution product sales, our key target market, compared with the first quarter of 2012. Total GRS sales of $473 million were 15 per cent below the same period last year, reflecting lower sales of investment-only contracts. · Group Benefits sales in the first quarter of 2013 were $180 million. As a result of normal variability in large case accounts, sales declined 27 per cent compared with the very strong first quarter of 2012.Sales in the small and mid-size market segments, our targeted growth areas, increased by over 20 per cent compared with first quarter 2012 levels. U.S. Division We are extremely pleased with our first quarter results. Record sales in Mutual Funds contributed to record funds under management in the Wealth Management businesses and John Hancock overall. On the insurance front, an increase in sales of repriced, lower risk products essentially replaced sales of products with long-term guarantees. Wealth Management first quarter 2013 sales were US$7.0 billion, an increase of 45 per cent compared with the same quarter of the prior year. · John Hancock Mutual Funds (“JH Funds”) first quarter 2013 sales reached our highest level ever. Sales of US$5.5 billion were 78 per cent higher than in the first quarter of 2012, with increases across all distribution channels. Institutional sales grew to 35 per cent of total sales from 28 per cent in the same quarter of the prior year. Bolstered by strong capital markets, JH Funds sales success was driven by strong distribution partnerships, a strong product lineup and a shift in market sentiment back to equity funds. As of March 31, 2013, JH Funds offered 25 Four- or Five-Star Morningstar5 rated equity and fixed income mutual funds. JH Funds experienced record positive net sales6 in the first quarter of 2013, making it the sixth consecutive quarter of net inflows. These sales and retention results propelled funds under management as of March 31, 2013 to a record of US$48 billion, a 26 per cent increase from March 31, 2012 and an increase of 13 per cent from December 31, 2012. · John Hancock Retirement Plan Services (“JH RPS”) first quarter sales were US$1.4 billion, an increase of five per cent compared with the same quarter in the prior year.JH RPS continued to capitalize on the residual benefits of last year’s high plan turnover in the market and the strong sales together with favourable equity markets helped drive funds under management to a record US$76 billion as of March 31, 2013. Funds under management increased ten per cent compared with levels at March 31, 2012 and six per cent compared with levels at December 31, 2012. Our “TotalCare” product, a full service group annuity launched the previous quarter, continues to gain interest in the 401(k) market. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$84.1 billion as of March 31, 2013, a nine per cent increase over March 31, 2012. Lifestyle and Target Date funds continue to be a strong offering through JH Funds with sales of US$520 million in the first quarter of 2013, an increase of 11 per cent over the same quarter in the prior year, and Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.6 billion or 68 per cent of premiums and deposits7 in the first quarter of 2013, an increase of six per cent over the same quarter in the prior year.As of February 28, 2013 (the most recent available), John Hancock was the fourth largest manager of assets in the U.S. for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products8. 3 Based on Investor Economics Aggregates plus IFIC unsuppressed quarterly results including IFIC’s estimates of CI Investments and Invesco Trimark determined by publicly available information, as at March 31, 2013. 4 Based on LIMRA industry sales reports for the year ended December 31, 2012. 5 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 6 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the sales force channel. Figures exclude money market and 529 share classes. 7 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 8 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – First Quarter 2013 4 · In 2012, we announced that we closed our annuity business to new fixed and variable deferred annuity sales, and in March 2013, we closed new sales of remaining annuity products including single premium and structured settlements. Insurance sales in the U.S. for the first quarter of 2013 increased one per cent compared with the same period in the prior year and included a higher proportion of sales from products with more favourable risk characteristics. · John Hancock Life (“JH Life”) sales of US$130 million were up eight per cent compared with first quarter 2012.Newly launched products continued to contribute to the sales success, with Protection universal life (“UL”) sales of US$57 million and Indexed UL sales of US$15 million.In addition, we launched a new Indexed UL product focused on affordable protection in the first quarter of 2013.Other U.S. insurers are now taking product actions similar to actions we took over the last few years, which may result in an improvement in our overall market position. · John Hancock Long-Term Care (“JH LTC”) sales of US$12 million in the first quarter of 2013 declined 40 per cent compared with the same period in 2012, primarily due to the bi-annual inflationary addition sales in the prior year on the Federal program. Our new innovative retail product is now launched in 47 states through March 2013 and continues to gain traction in the market. A new gender distinct product has been approved in 42 states and will be launched in 36 states in the second quarter of 2013. Investment Division For the General Fund, we continued to deliver strong investment gains driven by excellent credit experience, the positive impact of fixed income trading, investments in private equities and real estate, and portfolio management actions partially offset by losses on the annual reappraisal of oil and gas investments. We are very pleased with the continued strong investment performance from Manulife Asset Management.Equity and fixed income products outperformed during the quarter, and almost all asset classes are outperforming on a 1, 3, and 5-year basis. We continue to acquire high quality, good relative value assets; on March 15, 2013, we executed an agreement to purchase One Bay East, an office tower to be constructed in Kowloon, Hong Kong.This marks our largest real estate transaction to date ($588 million) and the property will be an exceptional complement to our global real estate portfolio. Completion is expected in 2015 with occupancy in 2016, at which point it will serve as the headquarters for our Hong Kong operations. Assets managed by Manulife Asset Management (“MAM”) were $252 billion as at March 31, 2013, an increase of $14 billion from December 31, 2012.At March 31, 2013, MAM had a total of 68 Four-and Five-Star Morningstar rated funds, an increase of three funds since December 31, 2012. Manulife Financial Corporation – First Quarter 2013 5 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of May 9, 2013, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2012 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2012 Annual Report, and the “Risk Management” note to the consolidated financial statements in our most recent annual and interim reports. In this MD&A, the terms “Company”, “Manulife Financial” and “we” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents AOVERVIEW DRISK MANAGEMENT AND RISK FACTORS UPDATE 1.First quarter highlights 1.Variable annuity and segregated fund guarantees 2.Other items of note 2.Publicly traded equity performance risk 3.Interest rate and spread risk BFINANCIAL HIGHLIGHTS 1.First quarter earnings analysis EACCOUNTING MATTERS AND CONTROLS 2.Premiums and deposits 1.Critical accounting and actuarial policies 3.Funds under management 2.Actuarial methods and assumptions 4.Capital 3.Sensitivity of policy liabilities to updates to assumptions 5.U.S. GAAP results 4.Accounting and reporting changes 5.Quarterly financial information CPERFORMANCE BY DIVISION 6.Changes in internal control over financial reporting 1.Asia 7.Audit Committee 2.Canadian 3.U.S. FOTHER 4.Corporate and Other 1.Quarterly dividend 2.Outstanding shares – selected information 3.Performance and non-GAAP measures 4.Caution regarding forward-looking statements AOVERVIEW A1 First quarter highlights In the first quarter of 2013, we reported net income attributed to shareholders of $540 million compared with $1,225 million in the first quarter of 2012 and reported core earnings9 of $619 million in the first quarter of 2013 compared with $526 million in the first quarter of 2012. Core earnings increased $93 million compared with the first quarter of 2012 and $65 million compared with the fourth quarter of 2012. The major drivers of the $93 million variance compared with the first quarter of 2012 were: · U.S. Division core earnings increased by US$179 million due to favourable claims experience compared to claims losses in the prior year, the settlement of certain tax positions, improved new business margins and higher fee income in the wealth business from higher average assets under management and a lower amortization of deferred acquisition costs. · Canadian Division core earnings increased by $7 million. The favourable impact of growth in business, higher net fee income and improved lapse experience was partially offset by less favourable tax items. Earnings in both periods were dampened by unfavourable claims experience driven by repriceable products that do not have long-term guarantees. · Asia Division core earnings decreased by US$43 million as the favourable impact of business growth was more than offset by sales of the high margin Cancer product in Japan that occurred in the first quarter 2012 and a US$19 million unfavourable currency impact. · Corporate and Other core earnings declined by $15 million primarily related to settlements of certain run off accident and health reinsurance business in the first quarter of 2012.In addition, lower financing charges due to interest costs from lower outstanding debt were partially offset byhigher costs related to the under accrual of 2012 incentive payments, legal provisions and project costs related to our Efficiency and Effectiveness initiative announced last year. 9 Core earnings is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – First Quarter 2013 6 · The expected cost of macro hedges increased by $41 million due to increased hedging activity. The difference between core earnings and net income attributed to shareholders in the first quarter of 2013 was $79 million and consisted of a $208 million net charge for the direct impact of equity markets and interest rates and a $69 million charge primarily attributed to the impact of method and modeling refinements in the projection of certain liability related cash flows, partially offset by a gain of $101 million related to our hedged variable annuity guarantee business and $97 million related to investment results in excess of the $50 million included in core earnings. · The $208 million net charge for the direct impact of equity markets and interest rates included $350 million of charges related to interest rates, partially offset by a gain of $142 million related to equity markets. · The total $147 million net gain related to investment results included fixed income and alternative long-duration asset investing, portfolio management actions and excellent credit experience, partially offset by losses on the annual reappraisal of oil and gas investments. Core earnings increased by $65 million compared to the fourth quarter of 2012. The major drivers were higher new business margins, lower amortization of deferred acquisition costs and the expected decline in expenses related to the higher fourth quarter incentive, legal and system costs.Partially offsetting these increases were the unfavourable claims experience in the first quarter of 2013 and the non-recurrence of the fourth quarter release of excess Property and Casualty Reinsurance provisions. In both quarters, we reported tax related gains in excess of $40 million. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) closed the quarter at 217 per cent compared with 211 per cent at the end of the fourth quarter of 2012.The ratio increased as a result of earnings in excess of cash dividends and the net favourable impact of changes in the MCCSR guidelines, partially offset by net capital redemptions. Insurance sales10 were $619 million in the first quarter of 2013, a decrease11 of 23 per cent compared with the first quarter of 2012.Sales in Asia were 31 per cent lower due to two events that occurred in the first quarter of 2012: we announced future product actions in Taiwan and the tax authorities in Japan announced tax changes effective later in 2012.In Canada, sales were 24 per cent lower due to normal variability in large case Group Benefits accounts and retail product actions taken related to the low interest rate environment. In the U.S., sales increased slightly and were in line with our product strategies. Wealth sales in the first quarter of 2013 set a quarterly record of $12.4 billion. Total Wealth Sales increased 43 per cent compared with the first quarter of 2012 with Asia Division’s sales more than doubling and U.S. Division’s sales increasing by 45 per cent. In Canada, while mutual fund sales were more than double those in the first quarter of 2012, the increase was partially offset by lower new bank loan volumes, resulting in a net overall increase of three per cent. A2 Other items of note As a result of the retrospective adoption of new accounting standards (IAS 19 “Employee Benefits” and IFRS 10 “Consolidated Financial Statements”), full year 2012 net income increased by $74 million and shareholders’ equity at December 31, 2012 decreased by $737 million, of which $595 million was related to pension plans.The decrease related to pension plans will be amortized into available capital for MCCSR purposes by December 31, 2014 on a straight-line basis.The remaining adjustments to opening equity related mainly to cash flow hedge accounting for certain entities no longer consolidated.The hedge accounting changes do not impact MLI’s MCCSR available capital position. Favourable equity markets and increased hedging significantly reduced our equity exposure.As at March 31, 2013, we estimate that approximately 78 to 87 per cent of our underlying earnings sensitivity to a 10 per cent decline in equity markets would be offset by dynamic and macro hedges, compared with 72 to 83 per cent at December 31, 2012.In addition, the amount at risk on variable annuity contracts, net of reinsurance, declined by $2.5 billion in the first quarter of 2013 or 24 per cent compared to December 31, 2012 (see Sections D1 and D2 below). 10 This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 11 Growth (declines) in sales, premiums and deposits and funds under management are stated on a constant currency basis. Constant currency basis is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – First Quarter 2013 7 BFINANCIAL HIGHLIGHTS C$ millions, unless otherwise stated Quarterly Results unaudited 1Q 2013 (restated )(1) 4Q 2012 (restated)(1) 1Q 2012 Net income attributed to shareholders $ $ $ Preferred share dividends 32 29 24 Common shareholders’ net income $ $ $ Reconciliation of core earnings to net income attributed to shareholders: Core earnings(2) $ $ $ Investment related gains in excess of amounts included in core earnings 97 Core earnings plus investment related gains in excess of amounts included in core earnings $ $ $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates ) ) 75 Changes in actuarial methods and assumptions, excluding URR ) ) 12 Other items Net income attributed to shareholders $ $ $ Basic earnings per common share (C$) $ $ $ Diluted earnings per common share (C$) $ $ $ Diluted core earnings per common share(C$)(2) $ $ $ Return on common shareholders’ equity (ROE) (%) % % % Core ROE (%)(2) % % % U.S. GAAP net (loss) income attributed to shareholders(2) $ ) $ $ ) Sales(2) Insurance products $ $ $ Wealth products $ $ $ Premiums and deposits(2) Insurance products $ $ $ Wealth products $ $ $ Funds under management(C$ billions)(2) $ $ $ Capital(C$ billions)(2) $ $ $ MLI’s MCCSR ratio % % % The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see Sections A2 and E4. This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – First Quarter 2013 8 B1First quarter earnings analysis The table below reconciles the first quarter 2013 core earnings of $619 million to the reported net income attributed to shareholders of $540 million. Quarterly Results C$ millions, unaudited 1Q 2013 (restated )(1) 4Q 2012 (restated)(1) 1Q 2012 Core earnings (losses)(2) Asia Division $ $ $ Canadian Division U.S. Division Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(3) Investment gains included in core earnings 50 50 50 Core earnings $ $ $ Investment related gains in excess of amounts included in core earnings 97 Core earnings plus investment related gains in excess of amounts included in core earnings $ $ $ Material and exceptional tax related items(4) - 58 Gains (charges) on variable annuity guarantee liabilities that are dynamically hedged(5) Direct impact of equity markets and interest rates (see table below)(6) ) ) 75 Changes in actuarial methods and assumptions, excluding URR(7) ) ) 12 Restructuring charge related to organizational design(8) - ) - Favourable impact on policy liabilities of variable annuity product changes - - Net income attributed to shareholders $ $ $ The 2012 results were restated to reflect the retrospective application of new IFRS accounting standards effective January 1, 2013.For a detailed description of the change see Sections A2 and E4. Core earnings is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. The first quarter 2013 net loss from macro equity hedges was $878 million and consisted of a $148 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a charge of $730 million because actual markets outperformed our valuation assumptions. This latter amount is included in the direct impact of equity markets and interest rates (see table below). In accordance with our definition of core earnings outlined in section F3, the fourth quarter tax related items were considered material and exceptional in nature and therefore not included in core earnings.Please note that core earnings does include routine type tax transactions and provisions. Our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products. The gain in the first quarter 2013 was mostly because our equity fund results outperformed indices and there was a gain on the release of provision for adverse deviation associated with more favourable equity markets.See the Risk Management section of our 2012 Annual MD&A. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions, including quarterly URR update for North American business units, as well as experience gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on the sale of AFS bonds and derivative positions in the surplus segment.See table below for components of this item. The first quarter 2013 charge of $69 million is primarily attributed to the impact of method and modeling refinements in the projection of certain liability related cash flows. The restructuring charge relates to severance under the Company’s Organizational Design Project.The project is designed to reduce the number of management layers in the organization. The gain (loss) related to the direct impact of equity markets and interest rates in the table above is attributable to: C$ millions, unaudited 1Q 2013 4Q 2012 1Q 2012 Variable annuity guarantee liabilities that are not dynamically hedged $ $ $ General fund equity investments supporting policy liabilities(1) 48 Macro equity hedges relative to expected costs(2) Fixed income reinvestment rates assumed in the valuation of policy liabilities(3) Sale of Available-for-Sale (“AFS”) bonds and derivative positions in the Corporate and Other segment (8
